Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 1 of 7 Page ID #:324




 1                                                                                   O
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   REINA GONZALEZ, MARIA                   Case № 19-CV-08496-ODW (ASx)
     AGUILAR, ROSARIO FELIX, and
12   ESPERANZA JIMENEZ on behalf of
     themselves and all others similarly     ORDER RE: MOTION TO COMPEL
13   situated.
                                             INDIVIDUAL ARBITRATION, AND
14                     Plaintiffs,           DISMISS OR STAY ACTION [40]
15
           v.
16
     FOOD MANAGEMENT PARTNERS,
17   INC.; BUFFETS, LLC, FMP-
     OVATION PAYROLL, LLC and DOES
18   1–10, inclusive.
19                     Defendants.
20
21                               I.    INTRODUCTION
22         Before the Court is a Motion to Compel Individual Arbitration and Dismiss or
23   Stay Action (“Motion”) filed by Defendants Food Management Partners, Inc., Buffets
24   LLC, and FMP-Ovation Payroll, LLC (“Defendants”) on April 17, 2020. (Mot., ECF
25   No. 40.) Plaintiffs Reina Gonzalez, Maria Aguilar, Rosario Felix, and Esperanza
26   Jimenez (“Plaintiffs”) opposed on April 27, 2020. (Opp’n to Mot. (“Opp’n”), ECF
27   No. 42.) Defendants replied on May 4, 2020. (Reply to Opp’n, (“Reply”), ECF
28   No. 43.)
Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 2 of 7 Page ID #:325




 1         As shown below, there is a threshold factual dispute concerning whether
 2   Plaintiffs assented to the operative arbitration agreements that mandates a limited jury
 3   trial unless Plaintiffs, the parties opposing arbitration, do not demand a jury. Given
 4   the Court’s Continuity of Operations Plan arising from the COVID-19 emergency, the
 5   Court requires additional information to assess the parties’ positions on delaying
 6   adjudication of the Motion until a limited jury trial can take place.         The Court
 7   therefore ORDERS the parties to file a Joint Status Report by August 10, 2020,
 8   advising the Court of their respective positions concerning staying this matter until a
 9   limited jury trial can take place, Plaintiffs choosing to rescind their jury demand so
10   that an evidentiary hearing can take place, or Defendants withdrawing the Motion, to
11   proceed with litigation.
12                                II.      BACKGROUND
13         Defendants own and operate restaurants in California and throughout the United
14   States. (Compl. ¶¶ 16–18, ECF No. 1.) Plaintiffs are Defendants’ employees that
15   “prepare and cook food, greet and serve customers, clean Defendants’ restaurants, and
16   perform various other tasks central to Defendants’ operations.” (Compl. ¶ 1.) On
17   October 1, 2019, Plaintiffs filed a class and collective action alleging violations of the
18   Fair Labor Standards Act (“FLSA”) and other laws. (Compl. ¶¶ 57–162.)
19         Attached to Defendants’ Motion and Plaintiffs’ Opposition are declarations and
20   documents attesting to conflicting accounts of whether Plaintiffs assented to arbitrate
21   the claims now before the Court. Attached to Defendants’ Motion is the Declaration
22   of Uriel Delgado.     (Decl. of Uriel Delgado (“Delgado Decl.”), ECF No. 40-2.)
23   Delgado was employed by Defendants as a regional manager and states that he
24   “helped rollout the mandatory arbitration agreement to all California employees,”
25   including Plaintiffs. (Delgado Decl. ¶ 3.) According to Delgado, Plaintiffs and “all
26   new hires” were required to sign the Mutual Agreement To Arbitrate New Claims (the
27   “Agreement”) as a precondition for employment. (Delgado Decl. ¶ 4.) Delgado
28   “ensured that every employee” signed the Agreement before sending a report to his




                                                 2
Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 3 of 7 Page ID #:326




 1   supervisor confirming as much. (Delgado Decl. ¶¶ 4–6.) Attached as Exhibit 1 to the
 2   Delgado Declaration is an unsigned version of the Agreement. (Delgado Decl. Ex. 1,
 3   ECF No. 40-3.) Attached as Exhibit 2 to the Delgado Declaration is what he claims is
 4   a report he sent to his supervisor proving that Plaintiffs signed the Agreement.
 5   (Delgado Decl. Ex. 2, ECF No. 40-4.) Delgado states that he is “informed and
 6   strongly believes” that Plaintiffs signed the Agreement. (Delgado Decl. ¶ 7.)
 7         Paragraph one of the Agreement states in relevant part:
 8         The Company and I agree and acknowledge that we will utilize binding
 9
           arbitration as the sole and exclusive means to resolve all disputes which
           may arise out of or be related in any way to my application for
10         employment and/or employment, including but not limited to . . . my
11         compensation. The Company and I each specifically waive and
           relinquish our respective rights to bring a claim against the other in a
12         court of law, and this waiver shall be equally binding on any person who
13         represents or seeks to represent me or the Company in a lawsuit against
           the other in a court of law. Both the Company and I agree that any claim,
14
           dispute, and/or controversy that I may have against the Company . . .shall
15         be submitted to and determined exclusively by binding arbitration under
16         the Federal Arbitration Act . . . .
17   (Agreement ¶ 1.)
18         Paragraph three of the Agreement states in relevant part:
19         All claims brought under this binding arbitration agreement shall be
           brought in the individual capacity of myself or the Company. This
20
           binding arbitration agreement shall not be construed to allow or permit
21         the consolidation or joinder of other claims or controversies involving
22         any other employees, or permit such claims or controversies to proceed
           as a class action, collective action, private attorney general action or any
23         similar representative action. No arbitrator shall have the authority under
24         this agreement to order any such class or representative action. By
           signing this agreement, I am agreeing to waive any substantive or
25
           procedural rights I may have to bring an action on a class, collective,
26         private attorney general, representative, or similar basis.
27   (Agreement ¶ 3.)
28




                                                3
Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 4 of 7 Page ID #:327




 1         Delgado’s Declaration is bolstered by the Declaration of Tracy Amass,
 2   Defendants’ Vice President of Human Resources. (Decl. of Tracy Amass (“Amass
 3   Decl.”), ECF No. 40-5.) Amass states that all Defendants’ employees, including
 4   Plaintiffs, were informed that they had to sign the Agreement and could not begin
 5   work until they did so. (Amass Decl. ¶ 7.) Defendants allegedly kept the Agreements
 6   at issue in hardcopy format in various storage facilities. (Amass Decl. ¶ 9.) For
 7   weeks, Amass searched for the Agreements purportedly signed by Plaintiffs, but could
 8   locate only the Agreement signed by Plaintiff Felix on December 12, 2016. (See
 9   Amass Decl. ¶¶ 10–11, Ex. 2 (“Felix Agreement”), ECF No. 40-6.)
10         The three Plaintiffs whose Agreements could not be located—Gonzalez,
11   Aguilar, and Jimenez—each submit declarations that contradict those submitted by
12   Defendants. (See Decl. of Reina Gonzalez (“Gonzalez Decl.”), ECF No. 42-1; Decl.
13   of Maria Aguilar (“Aguilar Decl.”), ECF No. 42-2; Decl. of Esperanza Jimenez
14   (“Jimenez Decl.”), ECF No. 42-3.) Gonzalez and Aguilar state that they were not
15   required to execute the Agreement before commencing employment, but were
16   abruptly approached by a general manager named Alex during a shift and told to sign
17   the Agreement. (Gonzalez Decl. ¶¶ 5–8; Aguilar Decl. ¶¶ 5–8.) Both Gonzalez and
18   Aguilar state that they refused to sign the Agreement, and that during subsequent
19   discussion among employees, “[w]e all agreed that” Defendants were “trying to take
20   away our rights to file a lawsuit if we got hurt or had other reasons to bring a legal
21   claim . . . .” (Gonzalez Decl. ¶ 15; Aguilar Decl. ¶ 14.) Both Gonzalez and Aguilar
22   state that “I know Uriel Delgado and I have never given him . . . a signed arbitration
23   agreement.” (Gonzalez Decl. ¶ 20; Aguilar Decl. ¶ 18.) Jimenez’s declaration states
24   in relevant part that she “was never presented with any arbitration agreement or other
25   document agreeing to waive or alter my right to bring claims against my employer in a
26   court of law.” (Jimenez Decl. ¶ 4.) She further states that “I have never seen an
27   arbitration agreement and I have never heard of any other employees, existing or new
28   hires, getting asked to sign a new document.” (Jimenez Decl. ¶ 5.)




                                               4
Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 5 of 7 Page ID #:328




 1         Defendants attach to their Reply an additional declaration of Uriel Delgado that
 2   disputes the veracity of Plaintiffs’ declarations. (See Suppl. Decl. of Uriel Delgado
 3   (“Delgado Reply Decl.”), ECF No. 43-1.)           Delgado claims that he “strongly
 4   believe[s]” that Plaintiffs’ declarations are “fabricated and untrue” and that he is
 5   highly confident based on his personal experience that all named Plaintiffs signed the
 6   Agreement. (See Delgado Reply Decl., ¶¶ 3, 5.)
 7                            III.      LEGAL STANDARD
 8         The Federal Arbitration Act (“FAA”) governs contract disputes relating to
 9   arbitration where they affect interstate commerce. Allied-Bruce Terminix Cos. v.
10   Dobson, 513 U.S. 265, 273–77 (1995). The FAA establishes “a liberal federal policy
11   favoring arbitration agreements” and requires district courts to compel arbitration on
12   all claims within the scope of the agreement. Epic Sys. Corp. v. Lewis, 138 S. Ct.
13   1612, 1621 (2018) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
14   460 U.S. 1, 24 (1983)); Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
15   However, “arbitration is a matter of contract and a party cannot be required to submit
16   to arbitration any dispute which he has not agreed so to submit.” AT&T Techs., Inc. v.
17   Commc’ns Workers of Am., 475 U.S. 643, 648 (1986).
18         Under the FAA, if there is a factual dispute as to the validity of an arbitration
19   clause, the court must conduct a limited jury trial unless the party opposing arbitration
20   does not demand a jury. 9 U.S.C. § 4 (“If the making of the arbitration agreement . . .
21   be in issue, the court shall proceed summarily to the trial thereof. If no jury trial be
22   demanded by the party alleged to be in default [of the arbitration agreement] . . . the
23   court shall hear and determine such issue [without a jury].”).
24                                    IV.   DISCUSSION
25         Defendants argue that the Court should dismiss this action because all Plaintiffs’
26   claims are subject to arbitration under the Agreement. (Mot. 8.) Plaintiffs do not
27   dispute that, if signed and not unconscionable, the Agreement contains a valid
28   arbitration clause enforceable by Defendants, or that the FAA applies to it. (See




                                                 5
Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 6 of 7 Page ID #:329




 1   Opp’n 8–11.) In their Reply, Defendants contend that, “if the Court is undecided
 2   about Plaintiffs’ consent to the Agreement, the Court must hold a limited jury trial” to
 3   determine whether Plaintiffs assented to the Agreement. (Reply 3.)
 4         The Court agrees. A factual dispute exists here and credibility issues warrant a
 5   limited jury trial, pursuant to 9 U.S.C. § 4, to determine whether Plaintiffs assented to
 6   the Agreement and under what circumstances. See GIB, LLC v. Salon Ware, Inc., 634
 7   F. App’x 610, 611 (9th Cir. 2016) (finding “[t]he district court erred in holding that
 8   [the plaintiff] waived its right to a trial to determine the enforceability of the written
 9   arbitration agreement” where the plaintiff challenged its validity in several
10   submissions; “The district court was required to resolve that challenge pursuant to the
11   procedures established by Section 4 of the Federal Arbitration Act.”); see also Chime
12   Inst. v. Haney, No. 2:13-CV-05762-SVW (RZx), 2013 WL 12114616, at *4 (C.D.
13   Cal. Oct. 28, 2013) (“Given the factual nature of this dispute, a limited jury trial must
14   be held to determine the validity of the arbitration clause.”) (citing Fuqua v. Kenan
15   Advantage Grp., Inc., 3:11-CV-01463-ST, 2012 WL 2861613 (D. Or. Apr. 13, 2012)
16   (“This is a credibility issue that cannot be resolved based on competing affidavits.
17   Therefore, prior to resolving [the] motion, an evidentiary hearing must be held to
18   determine whether a valid Arbitration Agreement exists.”)).
19         Plaintiffs, the parties opposing arbitration, demand a jury trial. (See Compl. 1.)
20   Plaintiffs Gonzalez and Aguilar submit virtually identical declarations stating that they
21   were “abruptly” approached by a manager, Alex, and forced to sign the Agreement
22   against their will, but refused. (Gonzalez Decl. ¶ 14; Aguilar Decl. ¶¶ 11–13.) They
23   then describe an alleged confrontation with Alex and state that “I know for a fact that
24   at least three other employees . . . told Alex that they refused to sign the document.”
25   (Gonzalez Decl. ¶ 16; Aguilar Decl. ¶ 15.) Plaintiff Jimenez, contrary to Defendants’
26   purportedly mandatory policies and practices, claims that no employees were required
27   to sign an arbitration agreement. (Jimenez Decl. ¶ 5.) Defendants describe these
28   claims as “blanket and unsupported” and submit sworn testimony and documents




                                                 6
Case 2:19-cv-08496-ODW-AS Document 46 Filed 08/03/20 Page 7 of 7 Page ID #:330




 1   demonstrating that all named Plaintiffs executed the Agreement in accordance with
 2   Defendants’ mandatory, company-wide policy.         (Reply 4; Amass Decl. ¶¶ 7–9;
 3   Delgado Decl. ¶ 7.) Considering the declarations and papers before the Court, it is
 4   clear that the Motion presents questions of fact and credibility that must be resolved
 5   according to the procedures established by Section 4 of the Federal Arbitration Act.
 6         Hence, before resolving the Motion, a limited jury trial must be held to
 7   determine whether Plaintiffs assented to a valid arbitration agreement. Because the
 8   parties have a right to a hearing on this issue, a determination concerning whether the
 9   parties formed a binding arbitration agreement must be deferred.
10                                   V.     CONCLUSION
11         For the reasons above, the Court DEFERS Defendants’ Motion (ECF No. 40)
12   and ORDERS the parties to jointly file a Status Report on or before August 10,
13   2020, outlining the parties’ positions concerning staying this matter until a limited
14   jury trial can take place, Plaintiffs choosing to rescind their jury demand so that an
15   evidentiary hearing can take place, or Defendants withdrawing the present Motion, to
16   proceed with litigation.
17
18         IT IS SO ORDERED.
19
20         August 3, 2020
21                                        ____________________________________
22                                                 OTIS D. WRIGHT, II
                                           UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                7
